Citation Nr: 0514679	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for testicular cancer, 
claimed as due to exposure to chemicals. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988 and from August 1990 to July 1991.  The veteran was also 
a member of the Air Force Reserve until January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.

In its December 2003 statement of the case, the RO 
consolidated the issues of entitlement to service connection 
for post-traumatic stress disorder and bipolar disorder into 
one, indicating that the veteran was simply claiming service 
connection for a mental disorder.  The veteran, however, has 
continued to express separate contentions with regard to each 
mental disorder.  Therefore, the Board will address each 
disorder as a separate issue. 

The Board observes that medical evidence submitted by the 
veteran contains a January 2004 opinion by his treating 
psychiatrist that he is unable to work due to, in part, his 
post-traumatic stress disorder.  As will be explained below, 
the Board finds that service connection is warranted for this 
disorder.  Therefore, the issue of a total disability rating 
based on individual unemployability is referred to the RO for 
consideration.

The issue of entitlement to service connection for testicular 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if any further action is required on his part. 





FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder with panic 
disorder and agoraphobia has been medically linked to his 
active duty service.

2.  The veteran's bipolar disorder has not been medically 
linked to disease or injury incurred or aggravated while on 
active duty or active duty for training.


CONCLUSIONS OF LAW

1.  The veteran's post-traumatic stress disorder with panic 
disorder and agoraphobia was incurred in his active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's bipolar disorder was not incurred or 
aggravated in his active duty service or his active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issues on appeal arise from claims 
for service connection.  In this context, the Board notes 
that a substantially complete application was received in 
December 2002.  In January 2003, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
January 2003 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  All available 
identified clinical treatment records have been associated 
with the claims file.  

The Board notes that a VA medical opinion regarding the 
veteran's bipolar disorder has not been sought.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the record does contain 
evidence that the veteran currently suffers from bipolar 
disorder.  However, the record does not indicate that it is 
in any way associated with an in-service event.  Accordingly, 
the Board is not required to seek a medical opinion on this 
issue.


In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Post-Traumatic Stress Disorder 

VA regulations reflect that symptoms attributable to post-
traumatic stress disorder (PTSD) are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

The veteran contends that he suffers from PTSD as a result of 
attacks on his aircraft by the enemy during Operation Desert 
Storm.  In connection with his claim, the veteran submitted 
an AF Form 1881, Hostile Fire Pay Certification & MPO, which 
he received in January 1991, while on active duty in Saudi 
Arabia.  This form detailed an incident in which the plane on 
which the veteran was the loadmaster was waved off final 
approach due to incoming SCUD missiles and outgoing PATRIOTs.  
This constitutes credible supporting evidence of the claimed 
in-service stressor.

In January 2004, the veteran was evaluated by a staff 
psychiatrist for PTSD at the Charleston, South Carolina VA 
Medical Center (MC).  The veteran described the traumatic 
event in his life as being shot at with missiles while 
serving as the loadmaster in the military.  A mental status 
examination was conducted.  The psychiatrist's assessment was 
a diagnosis of "PTSD from Desert Storm."  She also noted 
diagnoses of bipolar disorder and panic disorder with 
agoraphobia.  The Board finds this to be medical evidence of 
a causal nexus between the veteran's current symptoms and his 
confirmed stressor.  Accordingly, service connection is 
warranted for the veteran's PTSD.

With respect to the panic disorder with agoraphobia, the 
psychiatrist specifically stated that this disorder was 
secondary to the veteran's PTSD.  Therefore, the Board finds 
that this disorder should be included with the grant of 
service connection. 

Bipolar Disorder

On this issue, the veteran contends that because he was 
diagnosed with bipolar disorder while he was still in the Air 
Force Reserve, he is entitled to service connection for it.  
He does not contend that this disorder is the result of any 
event during a period of ACDUTRA or INACDUTRA.

The Board reiterates that with respect to Reserve service, 
service connection may be granted for diseases such as 
bipolar disorder, only if incurred in or aggravated while 
performing active duty for training.  If on inactive duty 
training, only injuries incurred in or aggravated are 
eligible for service connection.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).

The veteran's service medical records, to include those 
records kept during his periods of training with the Reserve, 
are negative for any complaint, treatment, or diagnosis of 
bipolar disorder.  The Board notes that the veteran retired 
from the Reserve in January 2000.

The earliest diagnosis of bipolar disorder of record is in 
March 2000, when the veteran was committed for in-patient 
treatment at a VA mental health clinic.  Subsequent medical 
records, dated from then to January 2004, chronicle his on-
going treatment for the disorder, without offering an opinion 
as to its etiology.  

The Board notes that while the January 2004 psychiatric 
examination does note a diagnosis of bipolar disorder, the 
accompanying opinion only relates the veteran's PTSD and 
panic disorder to the veteran's active duty service.  The 
bipolar disorder diagnosis is separate from that evaluation.  

Because there is no competent medical evidence linking the 
veteran's bipolar disorder to any period of ACDUTRA or to his 
active duty service, the Board finds the preponderance of the 
evidence to be against his claim; therefore, the benefit of 
the doubt provision does not apply.  Without such evidence, 
the requirements for service connection for bipolar disorder 
are not met.  The appeal must be denied on this issue. 

ORDER

Entitlement to service connection for post-traumatic stress 
disorder with panic disorder and agoraphobia is granted. 

Entitlement to service connection for bipolar disorder is 
denied.

REMAND

The veteran contends that he was exposed to chemicals while 
on active duty as a loadmaster aboard military cargo planes.  
He further contends that this exposure caused his testicular 
cancer.  The medical evidence reveals that he has testicular 
cancer and residuals thereof.  While there is no medical 
opinion of record regarding causation of the veteran's 
cancer, there is a note by his VA physician urging him to 
seek service connection for it.  

The Board finds that an examination and medical opinion is 
appropriate in this instance to clarify the nature and 
etiology of the veteran's testicular cancer and would be 
instructive with regard to the disposition of the issue under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).
 
Additionally, the Board observes that the veteran has 
received regular treatment through the VA healthcare system 
in Massachusetts, as documented by the extensive medical 
records already submitted.  It is likely that since his move 
to Georgia around December 2002, the veteran has continued to 
seek regular care in VA facilities.  Because the matter is in 
need of remand for the aforementioned reasons, the Board also 
requests that the RO determine whether there are outstanding 
medical records in the VA medical system, to include 
facilities in Georgia, but also the Charleston, South 
Carolina Outpatient Clinic, from December 2002 to the 
present.

Accordingly, the issue of entitlement to service connection 
for testicular cancer is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO should obtain copies of VA 
outpatient clinical records from VA medical 
centers and associated outpatient clinics in 
Georgia, dated from December 2002 to the 
present.  The RO should also obtain copies of 
any VA outpatient clinical records from any 
of the VA medical centers and associated 
outpatient clinics in South Carolina, to 
include the Charleston VA Outpatient Clinic, 
also dated from December 2002 to present.

2.  The veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his testicular cancer and any 
residuals thereof.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report. 

Specifically, the examiner is asked to render 
an opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that the veteran's testicular cancer 
is medically related to his active duty 
service, to include any exposure to 
chemicals.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


